Contrary to the defendant’s contention, in determining his risk level under the Sex Offender Registration Act (see Correction Law art 6-C), the Supreme Court properly assessed points under risk factor 11, pertaining to “[d]rug or [a]lcohol [a]buse,” based upon his admission that he was using alcohol at the time of the offense (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 15 [2006]; see People v Sterling, 71 AD3d 654 [2010]; People v Britt, 66 AD3d 853 [2009]; People v Carpenter, 60 AD3d 833 [2009]). Accordingly, the defendant *677was properly designated a level two sex offender. Mastro, J.P., Florio, Eng and Sgroi, JJ., concur.